William B. Brown, J.,
dissenting. While I agree with the board that appellant’s evidence does not necessarily establish the exact current value of the personal property at issue, see fn. 1, supra, this evidence is sufficient to establish conclusively that the 302 Computation is not even an approximation of this value. In my opinion, therefore, appellant met its burden of demonstrating substantial inaccuracy and unfairness of the 302 Computation. Alcoa v. Kosydar (1978), 54 Ohio St. 2d 477. Thus, the board should have acknowledged its authority to review the commissioner’s findings de novo and proceeded to consider the evidence and to redetermine the value of the property (by adjusting the 302 Computation or otherwise). I would remand to the board with instructions that it do so.
I also do not believe that a remand herein is inconsistent with our limited power of review under R. C. 5717.04. Under R. C. 5717.04, we should distinguish between purely factual findings of the board (e.g., what is the current value of a piece of property?), and mixed findings of law and fact (e.g., the issue herein: Did appellant meet its burden of demonstrating the unfairness of the 302 Computation?). With respect to *35purely factual issues, we should defer to the expertise of the board on the basis of minimal record evidence. With respect to the mixed issues of law and fact, however, we should defer more reluctantly for reason that we have no alternative opportunity to scrutinize the taxing authorities’ method of disposing of such issues.
Herein, because the 302 Computation was not a fair approximation, the taxing authorities should have redetermined the value of appellant’s property. If they had, I would be much more willing to defer to their expertise. For the foregoing reasons, I respectfully dissent.
Dowd, J., concurs in the foregoing dissenting opinion.